DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Allowable Subject Matter

Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over prior art. The closest reference, Luo et al.,  US 20040066234, see paragraph [0028[, “the invention is not limited to bipolar transistors, but may also be used in circuits employing FET transistors or a mix of bipolar and FET transistors” discloses in Fig. 2 an amplifier, comprising: a first transistor (e.g. 17) that includes a source terminal, a drain terminal (e.g. collector terminal of transistor 17), and a gate terminal (e.g. base), wherein the gate terminal is configured to receive the input signal from the input end, and a first current  (current from current source 19) that flows through the first transistor is based on the input signal received by the gate terminal; a load section (includes current source 19) connected to the drain terminal of the first transistor; a second transistor  (e.g. transistor 12) that includes a drain terminal and a gate terminal, wherein the gate terminal of the second transistor is connected to the load section, and a second current (current from transistor 13) that flows through the second transistor is based on a change in a first voltage of the drain terminal of the first transistor; a first resistance (e.g. a wire resistance being connected to both transistors 17 and 12 and ground)connected to each of the source terminal of the first transistor and the drain terminal of the second transistor at one end of the first resistance, wherein the first current (199) from the first transistor and the second current from the second transistor flow through the first resistance; and a third transistor (transistor 13) configured to supply a third current substantially equal to the second current of the second transistor; a high-frequency amplifier circuit that includes: a first constant current (18) circuit; but does not disclose a fourth transistor (16) connected in series to the input end and the first constant current circuit, wherein a first bias current from the first constant current circuit flows through the fourth transistor; a first capacitor connected in parallel to the first constant current circuit, wherein the first capacitor is configured to control an alternating current signal of the input signal to flow into the fourth transistor; and a first current mirror circuit that includes a fifth transistor and the fourth transistor, wherein the fifth transistor is configured to supply a fourth current based on the first bias current that flows through the fourth transistor; and an output end configured to output the third current of the third transistor and the fourth current of the fifth transistor, nor would it have been obvious to combine the prior art of record thus the claim is allowable.
Claims 2-7  are allowable as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843